Citation Nr: 1507499	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-00 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a cardiovascular disability, claimed as ischemic heart disease (IHD)/coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from August 1965 to February 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the February 2008 rating action, VA was in receipt of new and material evidence (see March 2008 VA treatment record) within one year of a rating decision addressing the condition and must relate any subsequent evidence back to this original claim.  38 C.F.R. § 3.156(b).  Thus, the February 2008 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009).  As such, the February 2008 rating action is the proper determination certified for appellate review.

In April 2011, this matter was reconsidered pursuant to Nehmer v. United States Department of Veterans Affairs, but again denied.  Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  A November 2012 rating decision confirmed and continued that denial.  In July 2014, a videoconference hearing was held before the undersigned and a transcript is associated with the record.


FINDINGS OF FACT

1.  The Veteran is not shown to have IHD.

2.  Non-IHD was not manifested in service and is not shown to be related to the Veteran's service or to have been caused or aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in May 2009, January 2010, and October 2013, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  The claim was readjudicated by the RO in a December 2013 supplemental statement of the case (SSOC).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

At least some of the Veteran's service treatment records (STRs) were determined to be unavailable.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran's postservice treatment records were obtained and he was afforded the opportunity to give testimony before the Board.  The RO also arranged for VA examinations in December 2007, December 2010, May 2011, and November 2013, and medical opinions were provided in March and April 2011.  The Board finds that the reports of these examinations/opinions, cumulatively, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough; the examiners expressed familiarity with the record, and the opinions offered include rationale that cites to supporting factual data.  While none of the examiners directly addressed whether the Veteran's heart disability was related to service, remand for such development would be futile as the medical evidence clearly shows that the etiology of the Veteran's cardiomyopathy is unknown.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the July 2014 hearing, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim, and identified evidence that could assist the Veteran in substantiating the claim.  A deficiency in the conduct of that hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including cardiovascular disease) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for cardiovascular disease) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Initially, the Board notes that the Veteran is not prejudiced by a de novo review of the evidence, as the RO adjudicated the claim on the merits.  In the December 2012 statement of the case, the RO found new and material evidence had been submitted and reopened the claim.  The Board notes that no benefit would be gained by the Veteran by sending this case back to the RO for additional notice and adjudication.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran claims that he has IHD/CAD due to exposure to herbicides in service, or alternatively due to his service-connected diabetes mellitus.

An August 2003 private treatment record indicates that the evidence suggests ischemic cardiomyopathy.  A January 2004 record states that his cardiomyopathy is presumed to be ischemic.  An April 2006 private treatment record notes that the Veteran was hospitalized for implantation of a defibrillating device and that he has an ischemic cardiomyopathy and class II congestive heart failure symptoms.  In December 2006, it was noted that the Veteran has a history of CAD and has been treated since 2002.  It was further noted that he was diagnosed with diabetes mellitus in May 2005.  A March 2007 private record notes a history of CAD.  A July 2007 VA treatment record notes ischemic cardiomyopathy.  A September 2007 private record notes ischemic cardiomyopathy and presumed CAD.  

In October 2007, cardiac catheterization showed angiographically normal coronary arteries, decreased left ventricular function, an ejection fraction of 30%, and mild mitral regurgitation.

On December 2007 VA examination, the Veteran reported that his diabetes was diagnosed in 2005 and that his heart disease was found subsequently.  He stated that IHD was diagnosed following his diagnosis of diabetes via stress testing that led to defibrillatory placement.  The examiner notes that this "story" does not quite fit because a dilated cardiomyopathy would likely have been noted at the time the defibrillator was placed due to the fact that one of the main criteria for defibrillator placement is an ejection fraction of less than 30%.  The examiner further stated that although initially presumed to be ischemic in origin, other causes for his heart disease would be reasonable.  The examiner cited cardiac catheterization done in October 2007 which found an ejection fraction of 30%, but noted that there was "no significant coronary disease" found.  The examiner additionally opined that the Veteran's cardiac condition was not caused by or a result of his diabetes.

A March 2008 VA treatment record notes ischemic cardiomyopathy.

In April 2009, the Veteran's treating physician noted that the Veteran has a cardiomyopathy with a severely impaired systolic function.  He stated that "no definitive etiology has ever been ascertained regarding his cardiomyopathy," but that it is possible that hypertension and diabetes mellitus may have played a role.

In July 2009, the Veteran submitted a statement indicating that his coronary disease is directly related to his type 2 diabetes, and that his heart "is a secondary condition."

An October 2010 statement from a private physician notes that the presence of diabetes, regardless of etiology, is considered to be a very high risk factor for the development of CAD.  He stated that the presence of diabetes is considered as a coronary artery equivalent risk factor, and that patients with diabetes are not only at a higher risk of CAD, but tend to develop this earlier than their non-diabetic counterparts.

On December 2010 VA examination, the examiner indicated that the Veteran does not have ischemic heart disease.  Non-ischemic cardiomyopathy, congestive heart failure, and ventricular tachycardia were diagnosed.   The examiner noted a cardiac catheterization performed in October 2007, which revealed, in part, angiographically normal coronary arteries.

In March 2011, a VA medical opinion was obtained.  The opinion provider notes that he reviewed the medical records and found no documentation that indicates that the Veteran had a myocardial infarction.  He opined that based on the cardiac catheterization showing angiographically normal coronary arteries, it is more likely than not that the Veteran does not have IHD.  He stated that it is more likely than not that this Veteran's cardiomyopathy was in reality not ischemic, but was from an unidentified etiology.  Regarding the October 2010 note from the Veteran's private physician suggesting that the Veteran has diabetes complicated by CAD and ischemic cardiomyopathy, the opinion provider notes that he cannot rely on this note because it does not reference the normal cardiac catheterization, which did show a cardiomyopathy, but indicated that it was not on an ischemic basis.  Further, the opinion provider notes that the Veteran did drink some alcohol and alcohol is known to produce a non-ischemic cardiomyopathy.  He stated, however, that whether this is the explanation cannot be determined without resorting to mere speculation.  The examiner additionally indicated that his cardiomyopathy cannot be connected to his diabetes because he knows of no medical literature that indicates that type 2 diabetes mellitus is a predisposing factor for the development of non-ischemic cardiomyopathy. 

In April 2011, an addendum opinion was provided.  The opinion provider indicated that he reviewed the Veteran's treatment records, including a June 2001 record showing 2 small areas of ischemia, a July 2003 record which reportedly reviewed an EKG that showed an old inferior wall infarct, an April 2006 record which showed septal infarct and inferior infarct, and a September 2007 record which showed inferior infarct.  He stated that based on this information, it would appear that this Veteran does have IHD; however, he pointed to a cardiac catheterization performed in October 2007 which showed that all coronary arteries were angiographcially normal.  The opinion provider concluded that his prior opinion that the Veteran does not have IHD remains unchanged based on the findings of the cardiac catheterization, which test he indicated is the "gold standard of [the] diagnosis of ischemic heart disease," as well as the fact that "the veteran's own cardiologist states that no specific definitive etiology has ever been ascertained regarding the reason for the global left ventricular dysfunction."  He notes that cardiac catheterization is the gold standard against other testing such as the scans and EKG.  Thus, the opinion provider considered it was more likely than not that the Veteran does not have IHD, "and that previous testing, in retrospect, are seen as false positive tests."  Regarding the statement of record indicating that hypertension and diabetes may have played a role in the Veteran's heart condition, the examiner indicates that such is without specific documentation in the private opinion letter and therefore, mere speculation.  

In April 2011, the Veteran's private cardiologist provided a statement indicating that the Veteran carries diagnoses of a myocardial infarction, CAD, cardiomyopathy, and IHD.  He cited a diagnostic exercise test completed in July 2003.

On May 2011 VA general medical examination, non-ischemic cardiomyopathy, congestive heart failure, and ventricular tachycardia, status post AICD placement were diagnosed.

An April 2012 VA treatment record notes an active medical problem of chronic IHD and ischemic cardiomyopathy.  In October 2012, the Veteran submitted a statement indicating that he has IHD due to exposure to Agent Orange in Vietnam.  An October 2012 VA treatment record notes that the Veteran's diabetes is complicated, in part, by his coronary artery/congestive heart failure/defibrillator.  This record notes a past medical history of chronic IHD.

On November 2013 VA examination, cardiomyopathy was diagnosed.  The examiner stated that the Veteran does not appear to have IHD due to results from a 2007 cardiac catheterization, which did not show occlusive CAD.  The examiner indicated that the diagnosis of ischemic cardiomyopathy appears to be based upon nuclear studies prior to 2007, but that cardiac catheterization is a more definitive tool for the diagnosis of coronary disease.  Regarding whether his cardiomyopathy may be related to his diabetes, the examiner noted that diabetes was not diagnosed until 2005, well after his first study showed a reduced left ventricular ejection fraction, and thus, it could not be a cause of his cardiomyopathy.

In July 2014, the Veteran testified that he has CAD and that such is either related to his exposure to herbicides in service or to his service-connected diabetes, which he claimed was diagnosed prior to him having a heart problem.

As noted above, the Veteran claims, in part, that he has IHD/CAD due to exposure to herbicides in service.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116;             38 C.F.R. § 3.307.  If such a Veteran contracts a listed disease (including ischemic heart disease), such disease shall be considered to have been incurred in service, notwithstanding that there is no evidence of such disease during the period of such service.  Application of this presumption has been extended to Veterans who served in locations other than Vietnam where herbicides were used.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.
 
The Veteran's service personnel records reflect that he served in the Republic of Vietnam during the Vietnam era.  Thus, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The question remains whether the Veteran has IHD.  There is conflicting evidence in this regard.

Evidence noting a diagnosis of IHD or CAD includes private and VA treatment records noting suggestions and assessments of ischemic cardiomyopathy/chronic IHD, and an April 2011 statement from the Veteran's cardiologist noting diagnoses of CAD and IHD.

Against a diagnosis of IHD or CAD are an October 2007 cardiac catheterization report showing angiographically normal coronary arteries, a December 2010 VA examination report specifically noting that the Veteran does not have IHD and instead has non-ischemic cardiomyopathy, a March 2011 VA medical opinion finding that it is more likely than not that the Veteran does not have IHD, an April 2011 addendum opinion finding that the Veteran's cardiomyopathy is non-ischemic based on cardiac catheterization showing coronary arteries that were angiographically normal, and the fact that the Veteran's private cardiologist notes no specific definitive etiology has ever been ascertained regarding the reason for the global left ventricular dysfunction, a May 2011 VA examination report noting a diagnosis of non-ischemic cardiomyopathy, and a November 2013 VA examination report finding that the Veteran does not have IHD.

In weighing the respective evidence, the Board finds that the evidence against a diagnosis of IHD/CAD, and specifically the March 2011, April 2011, and November 2013 VA opinions, merits the greatest probative weight, and is persuasive.  The findings that the Veteran does not have IHD were made upon a review of the entire record, including the evidence supporting the Veteran's claim.  Additionally, the opinion providers expressed familiarity with the factual background and medical history of the Veteran, and included an explanation of rationale to support their conclusions, including explaining that the cardiac catheterization test is the gold standard against other testing such as scans or an EKG for determining whether a person has IHD and because this test showed that the Veteran's coronary arteries were angiographically normal, it is likely that he does not have IHD.  The April 2011 opinion provider specifically noted that because the cardiac catheterization showed normal coronary arteries, other testing showing positive results for IHD or CAD could be seen as false positives.

The Board acknowledges the "positive" evidence of record noting diagnoses of IHD and/or CAD; however, such do not appear to consider the results of the cardiac catheterization.  Additionally, this evidence does not include rationale for the findings, other than a note that the diagnosis was based on a diagnostic exercise test completed in July 2003.  Therefore, these diagnoses lack probative value.

To the extent that the Veteran alleges he has IHD and/or CAD, as a layperson, he is not competent to establish a diagnosis of a cardiovascular disability based on his own personal observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The diagnosis of a specific cardiovascular disability such as IHD/CAD is a medical question.  The Veteran does not cite to a medical opinion that is deemed adequate.

In light of the above, the Board finds that the Veteran is not shown to be diagnosed with IHD, and non-ischemic cardiomyopathy is not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection for non-ischemic cardiomyopathy as due to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).

The preponderance of the evidence is also against a finding that service connection for a cardiovascular disease, as a chronic disability under 38 C.F.R. § 3.309(a), is warranted on a presumptive basis.  The record does not show, and the Veteran does not contend, that cardiovascular disease was manifested within the first post-service year.  Indeed, the first documented report of a cardiovascular disability is not until many years after service, and he has contended that his cardiovascular disability developed after his diabetes, which was diagnosed in 2005, according to his private medical providers.  Therefore, presumptive service connection for non-ischemic cardiomyopathy as a chronic disease is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).

The Board has also considered whether service connection is warranted based on continuity of symptomatology since service, but finds that it is not.  See 38 C.F.R. § 3.303(b).  The evidence does not reflect, and the Veteran does not contend that he has experienced symptoms of cardiovascular disability continuously since service.  While he has reported an episode of diaphoresis and some chest discomfort "[s]ometime in the 1970s or 1980s" to the 2013 VA examiner (he separated from service in 1980) and the record suggests the Veteran may have had a myocardial infarction many years ago, the 2013 examiner noted that the Veteran "himself is uncertain about some aspects of his history" and that thorough medical records regarding his heart disability did not begin until 2003.  Further, the Veteran has argued that his cardiac problems are a result of his diabetes mellitus, a disorder that was first diagnosed many years after service (in 2005).  [The Board notes that the 2013 examiner determined that the diabetes diagnosis came after the Veteran developed heart problems; however, the fact remains that neither the evidence nor the Veteran's statements support continuity of symptomatology since service.]  Thus, the preponderance of the evidence is against a finding of continuity of symptomatology since service.

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  The Board emphasizes the multi-year gap between discharge from service (1980) and initial records of treatment in 2003 (23-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Notwithstanding the foregoing, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

It is neither shown nor alleged that a cardiovascular disability was manifested in service.  While he has reported an episode of diaphoresis and some chest discomfort "[s]ometime in the 1970s or 1980s" to the 2013 VA examiner (he separated from service in 1980) and the record suggests the Veteran may have had a myocardial infarction many years ago, the 2013 examiner noted that the Veteran "himself is uncertain about some aspects of his history" and that thorough medical records regarding his heart disability did not begin until 2003.  Notably, the Veteran himself does not allege that such was manifested in service, other than by exposure to herbicides.  Accordingly, service connection for such disability on the basis that it became manifest in service, and persisted, is not warranted.  

The Veteran alleges that his cardiovascular disability developed as a result of herbicide exposure in service or, alternatively, became manifest after he developed diabetes (first diagnosed in 2005); however, to the extent that the Veteran may allege onset of his disability on any basis, the Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the onset and etiology of a cardiovascular disability falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377.  Such matters require medical knowledge.  In this case, the Board finds that the onset and etiology of cardiovascular disability requires medical expertise.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to onset or medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating cardiovascular conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value. 

What remains for consideration is whether in the absence of a showing of onset in service or within the presumptive period of continuity since, the cardiovascular disorder may somehow otherwise be related to the Veteran's service.  In this regard, the most probative and persuasive evidence of record shows that the Veteran's private cardiologist, after significant treatment, noted that "no definitive etiology has ever been ascertained" for the Veteran's cardiomyopathy.  This statement has been endorsed by VA providers.  The 2011 VA examiner also deemed the etiology of the cardiomyopathy to be "unidentified."  That examiner suggested alcohol may be a factor but such could not be determined without resort to speculation.  Accordingly, service connection is not warranted on the basis that the Veteran's heart disability is related to service.

Again, the Board acknowledges that lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435; however, determining the etiology of a cardiovascular disability is a medical question and requires medical expertise.  See Jandreau, 492 F.3d at 1377.  To the extent that the Veteran himself asserts he has a cardiovascular disability as a result of service, the Board does not question the Veteran's sincerity of his beliefs.  However, he is a layperson and there is no probative medical evidence of record which supports his theory that such disability is related to service.  There is no probative evidence that shows or suggests that the Veteran's cardiovascular disability may be related to his service.  Without any competent evidence of a nexus between this disability and his service, the preponderance of the evidence is against his claim of service connection.

The Veteran alternatively alleges that he has a cardiovascular disability directly due to his service-connected diabetes mellitus.  Addressing the threshold requirements that must be met to substantiate a claim of secondary service connection, there is evidence of diagnoses of non-ischemic cardiomyopathy, congestive heart failure, and ventricular tachycardia, and the Veteran has established service-connection for diabetes mellitus.  Therefore, what remains necessary to substantiate the secondary service connection claim is competent evidence that the service-connected diabetes mellitus either caused or aggravated the claimed cardiovascular disability.

The most probative and persuasive evidence of record shows that the Veteran's diabetes and cardiovascular disability are unrelated.  Specifically, a March 2011 VA medical opinion provider indicates that he could find no medical literature relating type 2 diabetes mellitus to the development of non-ischemic cardiomyopathy.  In the April 2011 addendum opinion, it was further noted that while it has been suggested that diabetes may have played a role in the Veteran's heart condition, such statement is without specific documentation or support and therefore, is considered mere speculation.  Additionally, the November 2013 VA examiner notes that the Veteran's cardiomyopathy is unrelated to his diabetes because the diagnosis of diabetes was after the onset of the Veteran's heart problems.  These opinions included citation to medical literature and the factual background, including the conflicting positive evidence of record.  Together, the Board finds that these opinions cumulatively include adequate explanation of rationale and are probative evidence in this matter.

The Board acknowledges the April 2009 medical record indicating that "it is possible that . . . diabetes mellitus have played a role" in the Veteran developing cardiomyopathy; however, this physician also states that "no definitive etiology has ever been ascertained regarding his cardiomyopathy."  The Board notes that the foregoing statement employs language generally thought too speculative, general, or inconclusive in nature to provide a sufficient basis upon which to support a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Further, there is no rationale for the suggestion that his diabetes may be related to his cardiomyopathy.  Accordingly, this record is not probative.

The Board also notes the October 2010 statement from a private physician noting that diabetes is considered a high risk factor for the development of CAD.  This record is also not probative though because as noted above, it has been determined that the Veteran does not carry a diagnosis of CAD.

To the extent that the Veteran relates his cardiovascular disability to his service-connected diabetes mellitus, the Board again notes that he is a layperson and is not competent to establish whether diabetes mellitus is an etiological factor for development of (or can aggravate) a cardiovascular disability.  Such is a medical question beyond the realm of lay observation.  See Jandreau, 492 F.3d at 1377 n.4.  Consequently, his opinion in this matter is not competent evidence.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.


ORDER

Service connection for a cardiovascular disability is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


